*638The defendant’s contention that the evidence is legally insufficient to support his convictions of sexual abuse in the first degree and endangering the welfare of a child is unpreserved for appellate review (see, CPL 470.05 [2]; People v Udzinski, 146 AD2d 245, 250). In any event, viewing the evidence in the light most favorable to the People (see, People v Contes, 60 NY2d 620, 621), we find that it is legally sufficient to establish the defendant’s guilt beyond a reasonable doubt (see, People v Harvey, 175 AD2d 138). Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt is not against the weight of the evidence (see, CPL 470.15 [5]; People v Ritgers, 158 AD2d 628). O’Brien, J. P., Sullivan, Copertino and Joy, JJ., concur.